Order of the Supreme Court, Kings County, dated April 11, 1969, and judgment of said court, rendered June 4, 1970 on resentence, affirmed. No opinion. Appeal from order of the same court dated December 18, 1969 dismissed as moot. This order denied, without prejudice, a motion to obtain in forma pauperis a copy of defendant’s psychiatric report. A psychiatric examination was conducted, the sentencing court received the report prior to resentence, and defendant was furnished with a copy. Rabin, P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.